COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Bradley Jared Barton v. Office of Attorney General

Appellate case number:   01-19-00677-CV

Trial court case number: 2018-84841

Trial court:             309th District Court of Harris County

       On October 8, 2019, we abated this appeal and remanded the case to the trial court
so that it could hold a hearing to determine whether appellant, Bradley Jared Barton, is
indigent. The appeal was to be reinstated on the Court’s active docket when the clerk’s
record and reporter’s record of the hearing are filed with the Court.
       The trial court conducted an indigency hearing on October 31, 2019 and found the
appellant is indigent. The reporter’s record and clerk’s record of the indigency hearing
have been filed with this Court.
       Accordingly, we reinstate this case on the Court’s active docket.
       The trial court is directed, no later than 10 days from the date of this order, to send
the reporter’s record, filed in this Court on December 6, 2019; the clerk’s record, filed in
this Court on December 19, 2019; and the supplemental clerk’s record, filed in this Court
on January 14, 2020, to appellant at the address provided in his motion:
       Bradley Barton
       TDCJ ID # 1680744
       Ferguson Unit
       12120 Savage Drive
       Midway, Texas 75852
We further direct the trial court clerk, no later than 15 days from the date of this order, to
notify the clerk of this Court of the date on which delivery to appellant was made.
      Appellant has filed a motion to extend the time to file his brief. Appellant’s brief
is due to be filed in this Court by March 6, 2020. All other pending motions are
dismissed as moot.
      It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_______
                             Acting individually


Date: January 23, 2020